DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Heckel U.S. 2013/0197510 (herein referred to as “Heckel”).
5.	Regarding Claim 1, Heckel teaches an electrosurgical generator comprising:
	A power generator circuit configured to output electrosurgical energy (Fig. 2, ref num 102, 202, para 0042)
	An active terminal coupled to an electrosurgical applicator via a cable (Figs. 1 and 2, ref num 104, para 0037), the active terminal configured to provide the electrosurgical energy to the electrosurgical applicator (para 0037 “Electrosurgical energy, e.g., radio frequency (RF) current, is supplied to the monopolar active electrode 112 by the electrosurgical generator 102 via a supply line 116, which is connected to an active terminal 104 of the electrosurgical generator 102, allowing the monopolar active electrode 112 to coagulate, seal, ablate and/or otherwise treat tissue”), the electrosurgical applicator providing the electrosurgical energy to a load (Fig. 2, ref num 234).
	A return terminal configured to provide a return path for the electrosurgical energy applied to the load (Fig. 2, ref num 106)
	A sensor coupled to the active terminal and return terminal (Fig. 2, ref num 212), the sensor configured to sample the electrosurgical energy at the active terminal and return terminal for voltage data and current data (para 0045); and

		A leakage current associated with the electrosurgical applicator and the cable based on the sampled voltage data and current data (Fig. 2, ref num 232, para 0080, “calculating a first leakage current”, see equation under para 0080, where leakage current is calculated based on voltage date and the current flowing through the previous impedance loss model parameter)
		A power level of the electrosurgical energy delivered to the load by the electrosurgical applicator based on the leakage current (para 0050, “power at the tissue site”), and
	Adjusts the power level of electrosurgical energy outputted by the power generator circuit to match the predetermined power level if it is determined that the power level of the electrosurgical energy delivered to the load does not match the predetermined power level (para 0055, 0057-0058).
	It is understood as taught by Heckel that the sensed voltage and sensed current were measured by the active and return terminals (para 0034 “sensing a voltage and a current of an electrosurgical signal generated by and applied to a tissue site by the electrosurgical system…the sensed voltage and the sensed current…at the tissue site”; para 0005 “alternating current generated by the electrosurgical generator is conducted through tissue disposed between the active and return electrodes”).  Therefore, one of ordinary skill in the art with the broad reasonable interpretation of the claim language would understand that the power/current applied of the system would be applied to the tissue between an active and return terminal.  Therefore, any calculations using sensed current or sensed voltage would be known to be based on the data collected at the active and return terminals. 

6.	Claims 2, 4-6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Heckel and in view of Wham U.S. 2016/031020 (herein referred to as “Wham”).
7.	Regarding Claim 2, Heckel fails to teach the controller is configured to determine a Root mean square (RMS) voltage and RMS current across the active terminal and return terminal based on the sampled voltage and current data.
Wham 2016/0310202 teaches an electrosurgical generator (Fig. 2, ref num 102), in which the controller (ref num 276) is configured to determine a root mean square (RMS) voltage across the active terminal and return terminal on the sampled voltage data (para 0005 “a power supply…is applied to a patient’s tissue through an active electrode and is returned to the electrosurgical generator through a return electrode”; para 0074 “the outputs (i.e., the voltage…are stored in RF data registers….the RF data registers 416 may contain the RMS voltage”) and to determine an output RMS current of the electrosurgical energy at the active terminal based on the sampled current data (para 0070 “digital data obtained by sampling the voltage and current waveforms is provided…to calculate voltage, current…such as RMS voltage…RMS current”).  By calculating the RMS voltage and RMS current based on the voltage and current data allows a more accurate value to be recorded for setup information provided in the generator and controller (para 0074).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heckel and included the RMS current and voltage be recorded in order to record a more accurate value for the generator’s use.

8.	Regarding Claim 4, Heckel teaches the impedance, such as the leakage impedance, is determined by a predicted phase value, sensed voltage, sensed current, and a desired impedance (para 0060, Fig. 4, step 408).  The sensed voltage and sensed current then have a rms voltage and rms current applied to them respectively (para 0065).  Then, the current leakage is determined by the voltage load divided by the leakage impedance (Fig. 15, step 1506, para 0094).  

9.	Regarding Claim 5, Heckel teaches the controller is configured to determined the leakage current by dividing the RMS voltage by the leakage impedance, the leakage impedance being an equivalent parallel impedance of the electrosurgical applicator and the cable (para 0094, Fig. 15, step 1506; the sensed voltage may have a rms voltage applied to it; para 0065 “the rms voltage and rms current applied to each of the test loads (V.sub.sense and I.sub.sense)”).

10.	Regarding Claim 6, Heckel teaches the controller (para 0005 “the alternating current generated by the electrosurgical generator is conducted through tissue disposed between the active and return electrodes”) is configured to determine the leakage impedance based on the impedance at the active terminal and the return terminal (para 0060 “calculating at least one impedance value (e.g. the values of the source impedance Z.sub.source 210 and/or the value of the leakage impedance Z.sub.leakage 210) based on the predicted phase value, the sensed voltage, the sensed current, and the desired impedance of the test load”, the sensed voltage and the sensed current and desired impedance is determined over the active and return electrodes, as seen in para 0005).

11.	Regarding Claim 12, Heckel para 0006; para 0046; 
	Heckel teaches the controller executes algorithms that use power to control the RF output stage (para 0046).  Based on that power, the RF output stage is then determined the amount of electrical current that should be supplied (para 0046).  By determining the amount of electrical current, the leakage current is also compensated for (para 0080, “leakage current, i.e. the current flowing through the previous leakage impedance loss model parameter”). 

12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heckel and Wham, and in view of Shores U.S. 2008/0082095 (herein referred to as “Shores”).
13.	Regarding Claim 3, Heckel as modified fails to teach:
a. the controller is configured to determine the RMS voltage by calculating a moving-average RMS for the sampled voltage data and scaling the moving-average RMS for the sampled voltage by a voltage scaling coefficient and 
b. the controller is configured to determine the RMS current by calculating a moving-average RMS for the sampled current data and scaling the moving-average RMS for the sampled current data by a current coefficient 
However, Shores 2008/0082095 teaches of an electrosurgical generator that contains a control system in which 
a. the controller (ref num 66) is configured to determine the RMS voltage by calculating a moving-average RMS for the sampled voltage data (para 0092, “the voltage and current calculators 150 and 152…determine root-mean-square (RMS) or averages values based upon an N number of samples…or during a portion of the activation time”) and scaling the moving-average RMS for the sampled voltage by a voltage scaling coefficient (para 0114, “the scaling factors transforms the average RMS voltage or average RMS current to a scaled power value”) and 
b. the controller (ref num 66) is configured to determine the RMS current by calculating a moving-average RMS for the sampled current data (para 0092, “the voltage and current calculators 150 and 152…determine root-mean-square (RMS) or averages values based upon an N number of samples…or during a portion of the activation time”) and scaling the moving-average RMS for the sampled current data by a current coefficient (para 0114, “the scaling factors transforms the average RMS voltage or average RMS current to a scaled power value”).
The use of scaling factors provides an additional way to generate a final feedback signal (para 0114) in which ultimately adjusts the amount of power that is outputted (para 0113).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Heckel in order to scale the RMS values (current and voltage) in order to generate a final feedback signal in order to adjust the amount of power outputted by the system.


14.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Heckel and Wham, and in view of Yates U.S. 2017/0189101 (herein referred to as “Yates”) and Green U.S. 2016/0324537 (herein referred to as “Green”).
15.	Regarding Claims 7 and 8, Heckel teaches a memory (Fig. 2 ref num 226/244) which stores the impedance model parameter associated with the transmission line and processor coupled to the voltage sensor and current sensor (para 0015, 0051).
Heckel as modified fails to teach the memory including a look-up table, the look-up table including leakage current values corresponding to values of impedance at the active and return terminals, wherein the controller is configured to determine the leakage impedance by retrieving a leakage impedance value corresponding to the determined impedance at the active and return terminals, wherein the leakage impedance values in the look-up table are calculated according to the following formula:
                
                    
                        
                            Z
                        
                        
                            E
                            S
                            U
                        
                    
                    =
                    
                        
                            
                                
                                    Z
                                
                                
                                    l
                                    e
                                    a
                                    k
                                    a
                                    g
                                    e
                                
                            
                            ×
                            
                                
                                    Z
                                
                                
                                    l
                                    o
                                    a
                                    d
                                
                            
                        
                        
                            
                                
                                    Z
                                
                                
                                    l
                                    e
                                    a
                                    k
                                    a
                                    g
                                    e
                                
                            
                            +
                            
                                
                                    Z
                                
                                
                                    l
                                    o
                                    a
                                    d
                                
                            
                        
                    
                
            
where Zesu is the impedance at the active and return terminals, Zleakage is the leakage impedance, and Zload is an impedance of the load.
	Yates teaches a system in which the total impedance of the circuit is composed of a variable load impedance (Zload) and a pre-determined shunt impedance (Zshunt) and is calculated according to the following formula (see para 0113):
                
                    
                        
                            Z
                        
                        
                            t
                        
                    
                    =
                    
                        
                            
                                
                                    Z
                                
                                
                                    l
                                    o
                                    a
                                    d
                                
                            
                            ×
                            
                                
                                    Z
                                
                                
                                    s
                                    h
                                    u
                                    n
                                    t
                                
                            
                        
                        
                            
                                
                                    Z
                                
                                
                                    l
                                    o
                                    a
                                    d
                                
                            
                            +
                            
                                
                                    Z
                                
                                
                                    s
                                    h
                                    u
                                    n
                                    t
                                
                            
                        
                    
                
            
	The load impedance is associated with the impedance of the tissue in contact with the end effector (para 0114).  As leakage impedance in present invention is defined as the equivalence to the parallel impedance to the generators active and return terminals, and the shunt impedance circuit is placed in parallel with the energy deliver surfaces (Yates para 0107), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Heckel and included the above equation in order to calculate the leakage impedance values in order to properly determine leakage current of the system.
	However, Yates fails to discuss the use of a look-up table in have the needed values to perform the calculation above.
	Green teaches a medical device system in which the power controller (Fig. 5, ref num 85) maintains a look up table (para 0074) related the load impedance to the phase limit.  The values in the table limit the phase based on the measured impedance in order to adjust the delivered power (para 0074).  As the use of look up tables are commonly known in the art, and the present specification does not indicate any unexpected results from using the look-up table, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Heckel in order to include the look up table values to calculated the needed impedance in order to adjust the power to the device.

16.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heckel and Wham, and in view if Stasz U.S. 4,903,696 (herein referred to as “Stasz”).
17.	Regarding Claim 9, Heckel as modified fails to teach the controller is further configured to: determine a modulation frequency of the electrosurgical energy delivered to the load by the electrosurgical applicator based on the impedance at the active terminal and return terminal, and adjust the electrosurgical energy outputted by the power generator circuit to have the calculated modulation frequency.
However, Stasz 4,903,696 teaches the controller is further configured to: determine a modulation frequency of the electrosurgical energy delivered to the load by the electrosurgical applicator based on the impedance at the active terminal and return terminal, and adjust the electrosurgical energy outputted by the power generator circuit to have the calculated modulation frequency (abstract “the drive to the transducer is amplitude modulated at a frequency which enhances resonance...feedback control sense variations in load impedance and adjusts the power delivered to the electrodes”; Col. 5 lines 39-42 “the modulated signal output from the gated switch 60 is applied as an input to a Class C power amplifier”; Claim 3 “the first power amplifier circuit includes means for automatically adjusting the power delivered by said first power amplifier circuit to compensate for changes in impedance between said electrodes”).  By adjusting the power of the device, the changes in impedance at the active and return terminals are compensated for (Claim 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heckel in order to determine the modulation frequency and adjust the power based on the frequency in order to compensate for changes in impedance.

18.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heckel and in view of Kepley U.S. 6,203,516 (herein referred to as “Kepley”).
19.	Regarding Claim 10, Heckel fails to teach the controller is configured to determine a voltage across a length of the cable based on an equivalent series impedance of the cable.
	However, Kepley teaches the controller is configured to determine a voltage across a length of the cable based on an equivalent series impedance of the cable (Col. 2, lines 10-15 “the power delivered to a load is given by…where V is the voltage drop across the load impedance; I is the series current flowing through the load impedance…the transfer of power from the source to the circuit”). 

20.	Regarding Claim 11, Heckel fails to teach the power level of the electrosurgical energy delivered to the load is further determined based on the voltage across the length of the cable.
	However, Kepley teaches the power level of the electrosurgical energy delivered to the load is further determined based on the voltage across the length of the cable (Col. 2, lines 10-15 “the power delivered to a load is given by…where V is the voltage drop across the load impedance; I is the series current flowing through the load impedance…the transfer of power from the source to the circuit”).

21.	Claims 13, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Heckel and in view of Stasz.
22.	Regarding Claim 13, Heckel teaches:
	A power generator circuit configured to output electrosurgical energy (Fig. 2, ref num 102, 202, para 0042)
	An active terminal coupled to an electrosurgical applicator via a cable (Figs. 1 and 2, ref num 104, para 0037), the active terminal configured to provide the electrosurgical energy to the electrosurgical applicator (para 0037 “Electrosurgical energy, e.g., radio frequency (RF) current, is supplied to the monopolar active electrode 112 by the electrosurgical generator 102 via a supply line 116, which is connected to an active terminal 104 of the electrosurgical generator 102, allowing the monopolar active electrode 112 to coagulate, seal, ablate and/or otherwise treat tissue”), the electrosurgical applicator providing the electrosurgical energy to a load (Fig. 2, ref num 234).
	A return terminal configured to provide a return path for the electrosurgical energy applied to the load (Fig. 2, ref num 106)
	A sensor coupled to the active terminal and return terminal (Fig. 2, ref num 212), the sensor configured to sample the electrosurgical energy at the active terminal and return terminal for voltage data and current data (para 0045); and
	A controller (Fig. 2, ref num 220) configured to control the power generator circuit, wherein the controller determines:
		An impedance at the active and return terminals based on the sampled voltage data and current data (Fig. 4 steps 401, 402, 404), and 
	Heckel fails to teach a modulation frequency of the electrosurgical energy outputted by the power generator circuit based on the impedance at the active and return terminals, and adjusts the electrosurgical energy outputted by the power generator circuit to have the calculated modulation frequency.
However, Stasz teaches the controller is further configured to: determine a modulation frequency of the electrosurgical energy delivered to the load by the electrosurgical applicator based on the impedance at the active terminal and return terminal, and adjust the electrosurgical energy outputted by the power generator circuit to have the calculated modulation frequency (abstract “the drive to the transducer is amplitude modulated at a frequency which enhances resonance...feedback control sense variations in load impedance and adjusts the power delivered to the electrodes”; Col. 5 lines 39-42 “the modulated signal output from the gated switch 60 is applied as an input to a Class C power amplifier”; Claim 3 “the first power amplifier circuit includes means for automatically adjusting the power delivered by said first power amplifier circuit to compensate for changes in impedance between said electrodes”).  By adjusting the power of the device, the changes in impedance at the active and return terminals are compensated for (Claim 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heckel in order to determine the modulation frequency and adjust the power based on the frequency in order to compensate for changes in impedance.

Regarding Claim 17, Heckel fails to teach the modulation frequency is determined based on an off time of the electrosurgical energy outputted by the power generator circuit. 
	However, Stasz teaches the modulation frequency is determined based on an off time of the electrosurgical energy outputted by the power generator circuit (Col. 2 lines 61-66 “output of the power…of the electrosurgical instrument through switch contacts whose on and off states are controlled by low power logic signals”; Col. 3 lines 17-23, “the second gated switch…whereby the continuous wave…can be keyed on and off at a desired rate and with a desired duty cycle. This allows the repetition rate of the transducer to be matched to the natural resonant frequency”).  By adjusting the frequency based on the off time of the energy, it allows for enhanced use of the device in order to compensate for any displacement (Col. 2, lines 11-20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Heckel in order to determine the modulation frequency based on the off time of the power to the electrosurgical device in order to ensure proper use of the instrument.

23.	Regarding Claim 20, Heckel fails to teach the controller is configured to perform the determining and the adjusting periodically to dynamically adjust the modulation frequency of the electrosurgical energy outputted by the power generator circuit.
However, Stasz teaches the controller is further configured to: determine a modulation frequency of the electrosurgical energy delivered to the load by the electrosurgical applicator based on the impedance at the active terminal and return terminal, and adjust the electrosurgical energy outputted by the power generator circuit to have the calculated modulation frequency (abstract “the drive to the transducer is amplitude modulated at a frequency which enhances resonance...feedback control sense variations in load impedance and adjusts the power delivered to the electrodes”; Col. 5 lines 39-42 “the modulated signal output from the gated switch 60 is applied as an input to a Class C power amplifier”; Claim 3 “the first power amplifier circuit includes means for automatically adjusting the power delivered by said first power amplifier circuit to compensate for changes in impedance between said electrodes”).  By adjusting the power of the device, the changes in impedance at the active and return terminals are compensated for (Claim 3). This adjustment is done automatically indicating the frequency is also adjusting automatically.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heckel in order to determine the modulation frequency and adjust the power based on the frequency in order to compensate for changes in impedance.

24.	Regarding Claim 21, Heckel teaches the controller is further configured that:
the leakage impedance, is determined by a predicted phase value, sensed voltage, sensed current, and a desired impedance (para 0060, Fig. 4, step 408).  The sensed voltage and sensed current then have a rms voltage and rms current applied to them respectively (para 0065).  Then, the current leakage is determined by the voltage load divided by the leakage impedance (Fig. 15, step 1506, para 0094); a power level of the electrosurgical energy delivered to the load by the electrosurgical applicator based on the leakage current (para 0050, “power at the tissue site”) and
adjust the electrosurgical energy outputted by the power generator circuit to match the predetermined power level if it is determined that the power level of the electrosurgical energy delivered to the load does not match the predetermined power load (para 0046 “based on the calculated power and a desired power level, which may be selected by a user, to determine the amount of electrical current that should be supplied by the RF output stage 206 to achieve a maintain the desired power level at the tissue site”; para 0044 “converts the DC power at a first energy level into DC power at a second, different energy level based upon the control signals received form the controller 220”).

25.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heckel and Stasz and in view of Wham.
26.	Regarding Claim 14, Heckel as modified fails to teach the controller is configured to determine a Root mean square (RMS) voltage across the active terminal and return terminal based on the sampled voltage data and to determine an output RMS current of the electrosurgical energy at the active terminal based on the sampled current data.
Wham teaches an electrosurgical generator (Fig. 2, ref num 102), in which the controller (ref num 276) is configured to determine a root mean square (RMS) voltage across the active terminal and return terminal on the sampled voltage data (para 0005 “a power supply…is applied to a patient’s tissue through an active electrode and is returned to the electrosurgical generator through a return electrode”; para 0074 “the outputs (i.e., the voltage…are stored in RF data registers….the RF data registers 416 may contain the RMS voltage”) and to determine an output RMS current of the electrosurgical energy at the active terminal based on the sampled current data (para 0070 “digital data obtained by sampling the voltage and current waveforms is provided…to calculate voltage, current…such as RMS voltage…RMS current”).  By calculating the RMS voltage and RMS current based on the voltage and current data allows a more accurate value to be recorded for setup information provided in the generator and controller (para 0074).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Heckel and included the RMS current and voltage be recorded in order to record a more accurate value for the generator’s use.

27.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Heckel and Stasz, and in view of Wham and Shores.
28.	Regarding Claim 15, Heckel as modified fails to teach:
a. the controller is configured to determine the RMS voltage by calculating a moving-average RMS for the sampled voltage data and scaling the moving-average RMS for the sampled voltage by a voltage scaling coefficient and 
b. the controller is configured to determine the RMS current by calculating a moving-average RMS for the sampled current data and scaling the moving-average RMS for the sampled current data by a current coefficient 
However, Shores 2008/0082095 teaches of an electrosurgical generator that contains a control system in which 
a. the controller (ref num 66) is configured to determine the RMS voltage by calculating a moving-average RMS for the sampled voltage data (para 0092, “the voltage and current calculators 150 and 152…determine root-mean-square (RMS) or averages values based upon an N number of samples…or during a portion of the activation time”) and scaling the moving-average RMS for the sampled voltage by a voltage scaling coefficient (para 0114, “the scaling factors transforms the average RMS voltage or average RMS current to a scaled power value”) and 
b. the controller (ref num 66) is configured to determine the RMS current by calculating a moving-average RMS for the sampled current data (para 0092, “the voltage and current calculators 150 and 152…determine root-mean-square (RMS) or averages values based upon an N number of samples…or during a portion of the activation time”) and scaling the moving-average RMS for the sampled current data by a current coefficient (para 0114, “the scaling factors transforms the average RMS voltage or average RMS current to a scaled power value”).
The use of scaling factors provides an additional way to generate a final feedback signal (para 0114) in which ultimately adjusts the amount of power that is outputted (para 0113).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Heckel in order to scale the RMS values (current and voltage) in order to generate a final feedback signal in order to adjust the amount of power outputted by the system.

29.	Regarding Claim 16, Heckel as modified fails to teach the controller is configured to determine impedance at the active and return terminals by dividing the RMS voltage by the determined RMS current.
	However, Wham teaches the controller is configured to determine impedance at the active and return terminals by dividing the RMS voltage by the determined RMS current (para 0071, formula 5a, “Z=Vrms/Irms”).  By calculating the RMS voltage and RMS current based on the voltage and current data allows a more accurate value to be recorded for setup information provided in the generator and controller (para 0074).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heckel and included the RMS current and voltage be recorded for the impedance calculation in order to record a more accurate value for the generator’s use.

30.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heckel and Stasz, and in view of Hagg U.S. 2015/0320477 (herein referred to as “Hagg”) and Green.
31.	Regarding Claim 18 and 19, Heckel as modified fails to teach a memory including a look-up table, the look-up table including a modulation frequency values of impedance at the active and return terminals, wherein the controller is configured to determine the off time by retrieving an off time value corresponding to the determined impedance at the active and return terminals, wherein the modulation frequency is determined by the controller according to the following formula:
                
                    M
                    o
                    d
                    u
                    l
                    a
                    t
                    i
                    o
                    n
                     
                    F
                    r
                    e
                    q
                    u
                    e
                    n
                    c
                    y
                    =
                     
                    
                        
                            1
                        
                        
                            P
                            e
                            r
                            i
                            o
                            d
                             
                            ×
                            N
                            u
                            m
                            b
                            e
                            r
                             
                            o
                            f
                             
                            P
                            u
                            l
                            s
                            e
                            s
                            +
                            O
                            f
                            f
                             
                            T
                            i
                            m
                            e
                        
                    
                
            

Wherein, the period and the number of pulses in the formula above correspond to a modulation cycle of the electrosurgical energy and are predetermined values stored in a memory of the electrosurgical generator.
	According to the present specification, the applicant states in para 00106 “the sum of the on time 1152 and the off time 1154 comprise a modulation cycle or period for the modulate signal”, and in para 00107 “the modulation frequency (i.e., the frequency of the on time 1152 plus the off time 1154)”.   Therefore, according to the claim equation (also stated in para 00107 of specification) the “Period x Number of Pulses” is equal to the on time.
	Hagg teaches a high-frequency surgical device that contains an electrosurgical generator (ref num 3, Fig. 6), in which modulated output signals are outputted by the generator (para 0023).  Accordingly, the modulation frequency is equivalent to the turn cycle duration T1, in which T1 is equal to the addition of ton and toff (para 0025-0026).  Therefore, the formula as defined in Hagg (para 0025, fmodulation = 1/T1), reads upon the formula as claimed in the presented application.  The frequency is modulated over time with a variable duty cycle in order to keep the modulation frequency constant in the duration of the generator applying the power to the device (para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heckel in order to include the formula as defined in order to keep the modulated frequency constant over the duration of the treatment.
	However, Heckel fails to discuss the use of a look-up table in have the needed values to perform the calculation above.
	Green teaches a medical device system in which the power controller (Fig. 5, ref num 85) maintains a look up table (para 0074) related the load impedance to the phase limit.  The values in the table limit the phase based on the measured impedance in order to adjust the delivered power (para 0074).  As the use of look up tables are commonly known in the art, and the present specification does not indicate any unexpected results from using the look-up table, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Heckel in order to include the look up table values to calculated the needed impedance in order to adjust the power to the device.

Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794